--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
ASSIGNMENT OF PROMISSORY NOTE & ACKNOWLEDGMENT
 
Whereas:
 
A.  
The undersigned, GCA Strategic Investment Fund Limited (the “Assignor”) is the
holder of a convertible promissory note dated November 18, 2013 drawn by Liberty
Star Uranium & Metals Corp. (the “Debtor”) and payable to the order of the
Assignor in the principal sum of $250,000 (the “Note”);

 
B.  
The Debtor has asked the Assignor to assign the Note to Tangiers Capital, LLC of
California (the “Purchaser”);

 
C.  
The undersigned wishes to assign the Note and all debts represented by the Note
to the Purchaser in consideration of the sum of $250,000 (the “Consideration”);
and

 
D.  
The parties acknowledge that upon execution of this Assignment of Promissory
Note and Acknowledgement, and upon payment of the Consideration to the Assignor,
the Purchaser will have all rights to the Note and all amounts due and payable
under the Note, and the conversion privileges set out in the Note.

 
The parties hereto agreed that subject to the terms and conditions set forth in
this Agreement, Assignor shall sell to Purchaser its ownership interest in the
Note and its rights and obligations under the Securities Purchase Agreement
(“SPA”) which accompanied the purchase of the Note, the Purchaser shall purchase
from the Assignor the ownership interest in the Note and purchase the rights and
assume the obligations under the SPA for an aggregate purchase price of
$250,000.  Payment will be made by wire transfer of immediately available funds.
The funds will be wired as set forth in Exhibit A, simultaneously with the
delivery of the Note, on the date of execution of this Agreement. If however the
purchase price is not received by the Assignor within 3 business days following
the execution of this Assignment of Promissory Note and Acknowledgement, the
transaction will be deemed to be cancelled and the Note, with all rights and
remedies, will revert back to the Assignor.
 
1.  
The Assignor hereby represents and warrants to the Purchaser that:

 
(a)  
Rights in Note:  The Assignor has all rights as set out in the Note.

 
(b)  
Authority to Assign:  The Assignor has the power and authority to assign the
legal and beneficial title to the Note to the Purchaser in the manner
contemplated by this Assignment.

 
(c)  
Note to be Delivered:  The Assignor will deliver by courier the original of the
Note currently in its possession or control to the Purchaser.

 
(d)  
Note Valid and Subsisting and in Effect:  The Note is valid and subsisting and
in full force and effect.

 
(e)  
No Other Assignments:  The Assignor has not assigned or encumbered any of the
Note.

 
 
1

--------------------------------------------------------------------------------

 
(f)  
Assignor’s Obligations Performed; Rights maintained:  The Assignor has fulfilled
and performed all of the Assignor’s obligations and has maintained all of the
rights in the Note. The principal amount of the Note was advanced to the Debtor
on November 18, 2013.

 
(g)  
No Defaults:  The Assignor is not aware of any default by the Assignor or the
Debtor under the Note.

 
(h)  
No Outstanding Disputes:  There are no outstanding disputes between the Assignor
and the Debtor in respect of the Note.

 
   
          (i)
No Consents Required:  There are no consents required from any Person to the
assignment of the Note as contemplated hereby.

 
(k)  
Authorized Signatory: The Assignor’s authorized signatory has executed this
Assignment.

 
2.  
The Assignor hereby assigns absolutely to the Purchaser, all debts and sums of
money now due or hereafter due to the Assignor under the Note and all rights and
benefits of the Assignor in relation to the Note;

 
3.  
The Assignor hereby delivers to the Debtor the Note and confirms that it has no
further interest in the Note and has no claim whatsoever against the Debtor.

 
4.  
Purchaser represents and warrants to Assignor as follows:

 
(a)  
Purchaser acknowledges that upon execution of this Agreement, it has completed
its own investigation and undertaken any and all due diligence and has the
requisite power and authority to enter into and to consummate the transactions
contemplated by this transaction and otherwise to carry out its obligations
hereunder.

 
(b)  
The Purchaser is acquiring the Note for investment for the Purchaser's own
account and not with a view to, or for resale in connection with, any
distribution thereof.

 
(c)  
The Purchaser understands that the shares issuable upon conversion of the Note
(the "Restricted Shares") have not been registered under applicable state or
federal securities laws, and is purchasing the Note and Restricted Shares
pursuant to an exemption from the registration requirements of the Securities
Act.

 
(d)  
The Purchaser has sufficient knowledge and experience of financial and business
matters, is able to evaluate the merits and risks of the partial purchase of the
Note and has had substantial experience in previous private and public purchases
of securities.

 
(e)  
Authorization: Enforcement. (i) Purchaser has all requisite corporate power and
authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to purchase each Note, in accordance with
the terms hereof,(ii) the execution and delivery of this Agreement by the
Purchaser and the consummation by it of the transactions contemplated hereby
(including, without limitation, the purchase of the Note by the Purchaser) have
been duly authorized by the Purchaser and no further consent or authorization of
the Purchaser or its members is required, (iii) this Agreement has been duly
executed and delivered by the Purchaser, and (iv) this Agreement constitutes a
legal, valid and binding obligation of the Purchaser enforceable against the
Purchaser in accordance with its terms,  except  as  such  enforceability  may 
be  limited  by applicable  bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally,  the
enforcement  of  creditors'  rights  and  remedies  or  by other  equitable
principles  of  general application.

 
 
2

--------------------------------------------------------------------------------

 
(f)  
No Conflicts. The execution, delivery and performance of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby will not (i) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Purchaser is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Purchaser is subject) applicable to Seller or the Note is
bound or affected. The Purchaser is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 
5.  
Delivery of an executed copy of this instrument by electronic means, including
by facsimile transmission or by electronic delivery in portable document format
(“.pdf”), shall be equally effective as delivery of a manually executed copy of
this instrument.  The parties acknowledge and agree that in any legal
proceedings between them respecting or in any way relating to this instrument,
each waives the right to raise any defense based on the delivery of this
instrument by electronic means.

 


 
Dated at _____________ on November 13, 2014.
 


 
GCA STRATEGIC
INVESTMENT                                                                                     TANGIERS
CAPITAL, LLC
 FUND LIMITED
 


 
Per: /s/ Lew
Lester                                                                                                                Per:
/s/ Michael Sobeck
     Authorized
Signatory                                                                                                           
Authorized Signatory
 
 
Agreements of Debtor

 
1.  
The Debtor acknowledges and consents to the above assignment and acknowledges
its indebtedness to the Assignor in the amount of $250,000.

 
2.  
The Debtor’s consent to the Assignment is made in consideration of the Debtor
and the Purchaser agreeing to amend the Note as follows, and they do so agree:

 
(a)  
The Maturity Date of the Note is extended to November 18, 2015.

 
(b)  
Section 4.2 of the Note is deleted and replaced with the following: Conversion
Price. At the Holder’s option, and at any time following the Restricted Period,
the Holder may convert any portion or the entire outstanding principal amount of
this Convertible Note into a number of shares of Common Stock at the conversion
price equal to the lesser of (a) 100% of the Volume Weighted Average Price (the
“VWAP”), as reported on the Closing Date hereof, and (b) 70% of the average of
the 5 day VWAP including the day of conversion (the “Conversion Price”).

 
3.  
Any capitalized term that is not defined in this Assignment Agreement has the
meaning as defined in the Note.

 
4.  
Each of the Debtor and the Purchaser warrant and represent that their duly
authorized signatory has executed this Assignment.

 
5.  
In all other respects, the terms of the Note remain the same, with the Purchaser
as the Holder.

 
Delivery of an executed copy of this instrument by electronic means, including
by facsimile transmission or by electronic delivery in portable document format
(“.pdf”), shall be equally effective as delivery of a manually executed copy of
this instrument.  The parties acknowledge and agree that in any legal
proceedings between them respecting or in any way relating to this instrument,
each waives the right to raise any defense based on the delivery of this
instrument by electronic means.
 
Dated on November 13, 2014.
 


 
LIBERTY STAR
URANIUM                                                                         TANGIERS
CAPITAL, LLC
& METALS CORP.
 


 
Per: /s/ James
Briscoe                                                                                     Per:
/s/ Michael Sobeck
       Authorized
Signatory                                                                                     Authorized
Signatory
 


 





 
3

--------------------------------------------------------------------------------

 

EXHIBIT A


This information intentionally deleted



 
4

--------------------------------------------------------------------------------

 
